Court of Appeals
                            Sixth Appellate District of Texas

                                     JUDGMENT


 Charles Wayne Palmer, Appellant                         Appeal from the 4th District Court of Rusk
                                                         County, Texas (Tr. Ct. No. CR13-305).
 No. 06-16-00017-CR           v.                         Opinion delivered by Chief Justice Morriss,
                                                         Justice Moseley and Justice Burgess
 The State of Texas, Appellee                            participating.

        As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below.      Therefore, we modify the trial court’s judgment by deleting “To Be
Determined” and substituting an assessment of $0.00 for attorney fees. As modified, the judgment
of the trial court is affirmed.
        We note that the appellant, Charles Wayne Palmer, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                        RENDERED AUGUST 12, 2016
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk